Title: From George Washington to Thomas Newton, Jr., 26 May 1786
From: Washington, George
To: Newton, Thomas Jr.



Dr Sir,
Mount Vernon 26 May 1786.

Inclosed you have Peter Kerwins receipt for fifty barrels of super fine flour, which I beg you to sell to the best advantage,

and remit what may be due to me, after deducting what I am owing to you.
Twenty four of these fifty barrels are inspected; the others, tho’ of equal quality, are not. The reason is, the bearer calling unexpectedly, & being in a hurry, would not allow time to get the Inspectors from Alexandria; I was obliged therefore to send them without, or miss the conveyance—the former I preferred, as I have been some time on the enquiry for a Vessel. The quality of the uninspected, my miller assures me, is at least equal to the inspected, being quite fresh. With esteem & regard I am &c.

G: Washington

